                     Case 1:21-mj-00278-RMM Document 23 Filed 09/16/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No. 1:21-mj-00278-RMM-1
                      Dillon Paul Homol                            )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Dillon Paul Homol                                                                                                      .


Date:          09/16/2021                                                                  /s/ James W. Hundley
                                                                                              Attorney’s signature


                                                                                   James W. Hundley, Bar # VA049
                                                                                          Printed name and bar number
                                                                                           Briglia Hundley, P.C.
                                                                                        1921 Gallows Rd., Ste. 750
                                                                                        Tysons Corner, VA 22182

                                                                                                    Address

                                                                                        jhundley@brigliahundley.com
                                                                                                E-mail address

                                                                                               (703) 883-0204
                                                                                               Telephone number

                                                                                               (703) 883-0899
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
